Lumpkin, P. J.
Bussey & Carswell brought an action against the Marietta Paper Manufacturing Company, for damages for an alleged breach of a contract. The petition alleged: The plaintiffs entered into a written contract with the defendant, through its agent Heffernan, by which the defendant agreed to deliver to plaintiffs at once 500 bundles of ties at sixty-five cents per bundle, delivered at Augusta, Ga. The written agreement was as follows: “We, the Marietta Paper Manufacturing Company, agree to deliver to Bussey & Carswell 500 bundles of ties at 65 cts. per bundle, delivered at Augusta. [Signed] Marietta Paper Mfg. Co., Jno. Heffernan. 7/26/96.” The defendant failed and refused to carry out its agreement or any part thereof, though requested so to do by plaintiffs. Said ties were to be delivered at once, so plaintiffs could have them for the fall trade of their customers. On July 30, 1896, plaintiffs asked F. W. Coffin, freight-agent at Augusta, to send the following telegram to defendant: “To Marietta Paper Co., Marietta, Ga.: When will ties for Bussey & Carswell move? [Signed] F. W. Coffin, 7/30/96.” In reply to this telegram, which was duly received by the defendant, the following letter was written to said Coffin on the same day : “Marietta, Ga., 7/30/96. F. W. Coffin, Esq., S. Agt. Ga. R. Rd. Augusta, Ga. Ur. Sir: Answering your telegram of this date, we ship next Wednesday some of the ties for Bussey & Carswell; also some for Jack*478son & O’Connor. Yours truly, [Signed] Marietta Paper Mfg. Co., per Heffernan.” Defendant lias never delivered tire said ties as it promised to do, or any part of the same. (The petition then set forth the damages alleged to have accrued from defendant’s breach of its contract.)
The defendant demurred to the petition, as follows: “The allegations made by plaintiffs do not set forth any cause of action, or furnish any ground for recovery, against this defendant. It does not show any contract between plffs. and deft., nor does it show any breach of any contract by deft.” Pending the argument upon the demurrer, the plaintiffs offered an amendment to their petition in the following words: “Petitioners allege that the contract made by the defendants July 26th, 1896, was accepted by the plaintiffs in writing, immediately after said paper was signed by defendant and delivered to plaintiffs; that plaintiffs’ written acceptances were by letter and telegrams, written and sent by plaintiffs to defendants, and that said writings are now in the possession of defendants; that they allude specifically and fully to their agreeing to purchase 500 bundles of ties at 65 cents per bundle, and constituted a specific acceptance of the written offer made July 26th, 1896. That the said writings constituted such an acceptance as would fully bind plaintiffs, and was such as to enable defendants to fully enforce said contract. That said acceptances and telegrams were written by plaintiffs and delivered to defendants during the months of August, September, and October, 1896, and at other dates, the exact dates being now unknown to plaintiffs, said acceptances being in the possession of defendants; said acceptances being made and said contract fully made prior to bringing said suit. Plaintiffs further say that said written offer made by defendants July 26th, 1896, was never withdrawn by them before plaintiffs accepted the same in writing, neither have they ever withdrawn said offer, nor have they ever attempted to do so.” The defendant objected to this amendment, “because it failed to set out the language of the alleged acceptances, the date when made, and because the same was insufficient in law.” The amendment was allowed, and the defendant’s demurrer overruled. It excepted, and in its bill of ex*479ceptions complains that t/ae court erred in allowing the amendment to the petition and in overruling the demurrer.
In our opinion, neither of these rulings was erroneous. The amendment alleges a sufficient reason for not setting forth the “ acceptances and telegrams ” therein referred to, or stating their dates, viz., that the same were in the possession of the defendant. While it is true that the original petition treated the instrument therein set forth as evidencing a perfect and complete contract, and prayed for the recovery of damages for an alleged breach of the same, we think the amendment wras allowable. The words of the written instrument are susceptible of two constructions, viz., the one placed upon it in the first instance, and that set forth in the. amendment. Indeed, it would be perfectly fair to assume that the real object of the plaintiffs in setting forth the writing executed by Heffernan was merely to allege that it furnished the evidence of the contract relied upon. This being so, it -would surely seem legitimate to permit the plaintiffs to make further allegations amplifying the petition in this respect and showing that there were other writings evidencing the existence of the contract entered into between themselves and the defendant. It is quite certain that the amendment referred to the identical transaction mentioned in the original petition, and it was manifestly the purpose of the pleader in the beginning to allege that the defendant company had made and had broken a valid contract whereby it sold to the plaintiffs a stated number of ties at a specified price. Under the doctrine of the Ellison case (87 Ga. 691), it was the right of the plaintiffs to complete and make perfect the structure which beyond question it was their intention at the outset to erect.
If the amendment was properly allowed, it can not be seriously doubted that the petition as amended stated a good case. Its allegations, taken all together, certainly alleged a complete and binding contract and a breach of the same, with resulting damages. On the whole, we think the trial judge properly concluded that enough was alleged to carry the case to the jury, and to warrant a verdict in favor of the plaintiffs in case they sustained their allegations by competent evidence.

Judgment affirmed.


All concurring, except Little, J.